Name: Commission Regulation ( EEC ) No 276/92 of 5 February 1992 amending Regulation ( EEC ) No 598/86 concerning the target ceiling for the 1991/92 marketing year for imports into Spain of common wheat of breadÃ ­making quality
 Type: Regulation
 Subject Matter: trade policy;  economic geography;  Europe;  plant product;  trade
 Date Published: nan

 No L 30/16 Official Journal of the European Communities 6. 2. 92 COMMISSION REGULATION (EEC) No 276/92 of 5 February 1992 amending Regulation (EEC) No 598/86 concerning the target ceiling for the 1991/92 marketing year for imports into Spain of common wheat of bread-making quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of bread-making quality from the Community as consti ­ tuted at 31 December 1985 (3), as last amended by Regula ­ tion (EEC) No 45/92 (4), sets a target ceiling for the 1991 /92 marketing year for imports of common wheat of bread-making quality into Spain ; Whereas, on the basis of Article 6 (2) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplemen ­ tary trade mechanism (STM) (5), as last amended by Regu ­ lation (EEC) No 3296/88 , the Commission has been noti ­ fied on 13 January 1992 of applications received for STM licences for imports into Spain of common wheat of bread-making quality which are well in excess of the ceiling set ; whereas measures were taken by Commission Regulation (EEC) No 96/92 of 16 January 1992 con ­ cerning applications for STM licences for cereals submitted on 13 January 1992 for imports of common wheat into Spain (6) ; Whereas, in the present situation on the market for common wheat of bread-making quality in Spain, a feature of which is limited supply compared with demand, provision should be made for an increase in the target ceiling for the current marketing year in order to ensure normal supply to the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 598/86, '750 000' is replaced by '1 050 000'. Article 2 Article 1 (2) of Regulation (EEC) No 96/92 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27 . 10 . 1988, p. 7. 0 OJ No L 58 , 1 . 3 . 1986, p. 16 . (4) OJ No L 5, 10 . 1 . 1992, p. 11 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (6) OJ No L 11 , 17. 1 . 1992, p . 17.